DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye et al. (US 2002/0156460).
Regarding claim 1, Ye discloses a catheter 12 comprising: 
a tubular member 24; 
a reinforcement member (includes multiple coils 30, 36, 42 & 49, in Fig. 2), disposed on an outer periphery of the tubular member; 
It is noted that an innermost of the coil is embedded into a layer 16 (called as a first resin layer 26).  Therefore, a first resin layer 26 directly covering an outer surface of a first part (an innermost of the coil) of the reinforcement member, see marked up Fig. 2 below;
and a second resin layer 48 directly covering an outer surface of a second part 32 of the reinforcement member and an outer surface of the first resin layer, see marked up Fig. 2, 
wherein an inner surface of the first part of the reinforcement member is located closer to a central axis of the catheter in a radial direction than an inner surface of the second part of the reinforcement member.

    PNG
    media_image1.png
    605
    1117
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. (US 2002/0156460).
Regarding claim 2, wherein: the first resin layer 26 is made of a first resin (i.e. PEBAX 55, para [0021], the second resin layer is made of a second resin 48 (PEBAX 2533); the first resin 26 formed of PEBAX with durometer about 55D. Meanwhile, the PEBAX 2533 material is a low durometer polymer about 25D to maintain a soft, atraumatic tip, para [0029].  In other words, the hardness of the material of the first resin layer PEBAX with 55D hardness is larger (or harder) than the second resin layer PEBAX with 25D hardness.  Therefore, a person skilled in the art would recognize that the melting point of the first resin layer 26 being higher than a melting point of the second resin 48.  
Regarding claim 3, it appears in Fig. 2 shows that the reinforcement member comprises a wire being spirally wound.  In addition, it is well-known in the art that the reinforcement/coil member being spirally wound to create more flexible in the catheter. 

Allowable Subject Matter
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Ye (the best prior art of the record) shows in Fig. 2 that a distal end of the first resin layer 26 is disposed about same end point to a distal end of the coil 38 (or distal end of the reinforcement member).  Therefore, Ye fails to disclose that distal end of the first resin layer being disposed closer to a distal end of the tubular member than a distal end of the reinforcement member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783